Name: 2003/210/EC: Commission Decision of 25 March 2003 providing for the temporary marketing of seed of certain species, not satisfying the requirements of Council Directive 66/401/EEC (Text with EEA relevance) (notified under document number C(2003) 859)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  marketing
 Date Published: 2003-03-27

 Avis juridique important|32003D02102003/210/EC: Commission Decision of 25 March 2003 providing for the temporary marketing of seed of certain species, not satisfying the requirements of Council Directive 66/401/EEC (Text with EEA relevance) (notified under document number C(2003) 859) Official Journal L 080 , 27/03/2003 P. 0025 - 0026Commission Decisionof 25 March 2003providing for the temporary marketing of seed of certain species, not satisfying the requirements of Council Directive 66/401/EEC(notified under document number C(2003) 859)(Text with EEA relevance)(2003/210/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), as last amended by Directive 2001/64/EC(2), and in particular Article 17 thereof,Whereas:(1) In Germany the quantity of available seed of varieties of hairy vetch (Vicia villosa), blue lupin, (Lupinus angustifolius) and yellow lupin (Lupinus luteus) suitable to the national climatic conditions and which satisfy the germination capacity requirements of Directive 66/401/EEC, is insufficient and is therefore not adequate to meet the needs of that Member State.(2) It is not possible to meet the demand for seed of those species satisfactorily with seed from other Member States or from third countries, satisfying all the requirements laid down in Directive 66/401/EEC.(3) Accordingly, the marketing of seed subject to less stringent requirements should be permitted in Germany for a period expiring on 30 September 2003.(4) In other Member States which are in a position to supply Germany with seed of those species, the marketing of such seed should be authorised.(5) It is appropriate that Germany act as coordinator in order to ensure that the total amount of seed authorised pursuant to this Decision does not exceed the maximum quantity covered by this Decision.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1The marketing in the Community of seed of hairy vetch, blue lupin and yellow lupin which does not satisfy the minimum germination capacity requirements laid down in Directive 66/401/EEC shall be permitted, for a period expiring on 30 September 2003, in accordance with the terms set out in the Annex to this Decision and subject to the following conditions:(a) the germination capacity is at least that set out in the Annex to this decision,(b) the official label states the germination ascertained in the official examination carried out pursuant to Articles 2(1)(Ca)(d) and 2(1)(Cb)(d) of Directive 66/401/EEC.The marketing in the Community of the seed referred to in paragraph 1 shall be permitted only where the seed was first placed on the market in accordance with Article 2 of this Decision.Article 2Any seed supplier wishing to place on the market the seeds referred to in Article 1 shall apply to the Member State in which he is established for such authorisation.The Member State concerned shall authorise the supplier to place that seed on the market, unless:(a) there are good reasons to doubt whether the supplier will be able to place on the market the amount of seed for which he has applied for authorisation; or(b) the total quantity authorised to be marketed pursuant to the derogation concerned would exceed the maximum quantity specified in the Annex.Article 3The Member States shall assist each other administratively in the application of this Decision.Germany shall act as coordinating Member State in order to ensure that the total amount authorised does not exceed the maximum quantities specified in the Annex.Any Member State receiving an application under Article 2 shall immediately notify the coordinating Member State of the amount covered by the application. The coordinating Member State shall immediately inform the notifying Member State as to whether authorisation would result in the maximum quantity being exceeded.Article 4Member States shall immediately notify the Commission and the other Member States of the quantities in respect of which they have granted marketing authorisation pursuant to this Decision.Article 5This Decision is addressed to the Member States.Done at Brussels, 25 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66.(2) OJ L 234, 1.9.2001, p. 60.ANNEX>TABLE>